DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 23, 2020.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 23, 2020 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0326851, to Kim et al. (hereinafter Kim).

As per claim 1, and similarly with respect to claim 13, Kim discloses a system for controlling subsystems of a vehicle (e.g. see Fig. 7 and paragraph 0079, wherein a vehicle 100 is provided), the system comprising: a control unit (e.g. see Fig. 7 and paragraph 0079, wherein the vehicle 100 includes controller 170); a vehicle speed unit (e.g. see Fig. 7 and paragraph 0079, wherein the vehicle 100 includes a user interface apparatus 200); a sensor in communication with the control unit, wherein the sensor is configured to detect at least one of a first activation stimulus or a second activation stimulus (e.g. see Figs. 7 and 12, and paragraph 0271, 0320-0324, and 0339, wherein the sensing unit determine position of the left and right hand); and a control panel in communication with the control unit, the control panel displaying a plurality of selectable vehicle control options (e.g. see Figs. 14A-C, wherein a display system is provided providing display on the right and left side of the steering wheel based upon hand gesture), wherein when the vehicle speed unit determines that the vehicle is moving above a threshold velocity (e.g. the Office notes that this would include above a speed is zero such as during a driving condition of the vehicle), at least one vehicle control option of the plurality of selectable vehicle control options is disabled for the first activation stimulus and enabled for the second activation stimulus, such that the first activation stimulus is not able to select the at least one vehicle control option, and such that the second activation stimulus is able to select the at least one vehicle control option (e.g. see Figs. 14A and 14B and paragraph 0384, wherein when the left hand is moved towards the left display the left display is activated and the right display remains disabled).  

As per claims 2-4, and similarly with respect to claims 14-16, Kim discloses the features of claims 1 and 13, respectively, and further discloses wherein the sensor is a 2D sensor…wherein the sensor is a 3D sensor… wherein the sensor is at least one of a camera, sonar, lidar, radar, motion detector, proximity detector, or RF shadow detector… wherein the sensor is located in an interior of the vehicle (e.g. see Figs. 7 and 12, and paragraph 0272, wherein the sensor is a camera or infrared sensor located interior of the vehicle). 

As per claims 5 and 6, and similarly with respect to claims 17 and 18, Kim discloses the features of claims 1 and 13, respectively, and further discloses wherein the first activation stimulus includes a right hand approaching the control panel … wherein the first activation stimulus further includes that the right hand is not approaching from a passenger’s side of the vehicle (e.g. see Fig. 11, wherein the sensor detects that the right hand is moving towards the right control panel, which is moving towards the control panel and not from a passenger’s side of the vehicle, and the sensor detects that the left hand is moving towards the left control panel, which is moving towards the control panel and not from a driver’s side of the vehicle). 

As per claim 7, Kim discloses the features of claim 1, and further discloses wherein the first activation stimulus includes that a presence of a passenger is not detected in the vehicle (e.g. see Fig. 11, wherein the Office notes that the hand detection is of the driver and not passenger; also see paragraph 0265).

As per claims 8 and 9, and similarly with respect to claims 19 and 20, Kim discloses the features of claims 1 and 13, respectively, and further discloses wherein the second activation stimulus includes a left hand approaching the control panel … wherein the second activation stimulus further includes that the left hand is not approaching from a driver’s side of the vehicle (e.g. see Fig. 11, wherein the sensor detects that the right hand is moving towards the right control panel, which is moving towards the control panel and not from a passenger’s side of the vehicle, and the sensor detects that the left hand is moving towards the left control panel, which is moving towards the control panel and not from a driver’s side of the vehicle). 

As per claim 10, Kim discloses the features of claim 1, and further discloses wherein the at least one vehicle control option is a vehicle sound system, navigation system, lighting system, safety system, sensor system, or communication system option (e.g. see Fig. 15A).

As per claim 11, Kim discloses the features of claim 1, and further discloses wherein the at least one vehicle control option of the plurality of selectable vehicle control options that is disabled is displayed differently than the at least one vehicle control option of the plurality of selectable vehicle control options is enabled (e.g. see Figs. 15A and 15B).

As per claim 12, Kim discloses the features of claim 1, and further discloses further comprising the vehicle (e.g. see Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669